Citation Nr: 1635064	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-08 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1965 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


FINDING OF FACT

Throughout the rating period, the Veteran's hearing impairment has been no worse than Level III in the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375  (Fed. Cir. 2015).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

All appropriate development to obtain the Veteran's pertinent, available service treatment records (STRs) and post-service medical records has been completed.  VA examinations were provided in November 2009 and September 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the reports of the November 2009 and September 2015 VA medical examinations are adequate for adjudication purposes because they provide the results of comprehensive assessments and all information required for rating purposes.  The Veteran was also afforded a hearing before the undersigned Veterans Law Judge in June 2016, and a transcript of the hearing is of record. 

The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Therefore, the Board finds that VA has complied with its duty to assist the Veteran in the development of the fact pertinent to the claim.  

Accordingly, the Board will address the merits of the claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

General Legal Criteria:  Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

Disability ratings for hearing loss disability are derived from mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).


The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four.  This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear.  The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and the column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a)  When the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b)  When the puretone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; the numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

By way of background, the Veteran was initially awarded service connection for bilateral hearing loss in August 2006, and a noncompensable evaluation was assigned.  In September 2009, the Veteran claimed the disability warranted a compensable rating.  

In response to his claim, the Veteran was afforded a VA audiological evaluation in November 2009.  The Veteran reported listening difficulty on the telephone, watching television, in a large room, during one-to-one conversations, listening to females and males, in a restaurant, at a family gathering, when someone is whispering, and riding in a car.  The Veteran stated that his hearing loss caused moderate problems in his life, but that he did not wear hearing aids.  The examiner opined that it was more likely than not that with the help of an appropriately fit hearing aid system the Veteran's hearing loss would have minimal or no substantial impact on his ability to engage in gainful employment.  The Veteran's hearing acuity according to puretone thresholds were as follows:



RIGHT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
20
25
35
40
30


LEFT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
20
30
35
40
31.25

Thus, the puretone threshold average is 30 in the right ear and 31 in the left ear.  Speech recognition was 88 bilaterally.  

Applying the values above to Table VI results in a Level II Roman numeral designation for both ears.  Application of Level II designations for both ears to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

In April 2013, the Veteran had a VA audiology consult for hearing aids.  The Veteran stated that he did not believe his hearing loss was severe enough to warrant usage of hearing aids at that time.  The Veteran's hearing acuity according to puretone thresholds were as follows:

RIGHT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
20
30
45
45
35


LEFT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
25
35
40
45
36

Thus, the puretone threshold average is 35 in the right ear and 36 in the left ear.  Speech recognition was 80 in the right ear and 88 in the left ear.  

Applying the values above to Table VI results in a Level III Roman numeral designation for the right ear and Level II Roman numeral designation for the left ear.  Application of a Level III designation and Level II designation to Table VII results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

At a March 2015 VA audiology consult, the Veteran reported difficulty hearing his wife when she was in another room.  The audiologist conducted an audiological evaluation and found that the Veteran's right ear hearing was within normal limits from 250 to 2000 Hz, then descending to slightly to borderline normal from 4000 to 8000 Hz.  The Veteran's left ear was within normal limits from 250 to 4000 Hz, then descending to a mild loss at 8000 Hz.  The Veteran's speech discrimination score was 92 in the right ear and 96 in the left ear.  The Veteran asked whether his test results would be sent to compensation and pension, and the audiologist provided a negative response.  The audiologist explained to the Veteran that he was not a good candidate for amplification since his auditory acuity was mostly within normal limits.  

The Veteran most recently underwent a VA examination in September 2015.  The Veteran continued to report difficulty hearing his wife.  He also stated that he had difficulty hearing when driving, watching television, and during conversations.  The Veteran's hearing acuity according to puretone thresholds were as follows:

RIGHT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
20
35
45
45
36


LEFT EAR
1000 Hz
2000Hz
3000Hz
4000Hz
Avg Hz
30
30
40
45
36

Thus, the puretone threshold average is 36 in both ears.  Speech recognition was 84 bilaterally.  

Applying the values above to Table VI results in Level II Roman numeral designations for both ears.  Application of a Level II designation in both ears results in a noncompensable rating.  The readings reported in this evaluation do not meet the requirements for evaluation as an exceptional pattern of impairment.

At the June 2016 Board hearing, the Veteran testified that he often asked speakers to repeat themselves.  He stated that it was difficult to hear his wife, which resulted in arguments with his wife.  The Veteran stated that he did not want to use a hearing aid unless it was necessary.  

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In accordance with this decision, the November 2009 examiner noted  that the Veteran experienced difficulty listening during telephone conversations, family gatherings, and one-to-one conversations.  The examiner also found minimal or substantial impact on employment with an appropriate hearing aid.  The April 2013 VA audiologist noted that the Veteran did not believe his hearing loss was severe enough to warrant a hearing aid.  The March 2015 VA audiologist noted the Veteran had difficulty hearing his wife.  The September 2015 VA examiner noted that the Veteran had difficulty with conversational speech, hearing the phone ring, and hearing the television.  

On review of the file, it is evident the criteria for a compensable rating under Diagnostic Code 6100 are not met.  Although the audiological evaluations clearly showed that the Veteran has hearing loss, the hearing loss has not yet met the compensable level under the rating schedule.  Thus, a compensable rating for bilateral hearing loss is not warranted under the schedular criteria.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, hearing testimony, and the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a compensable rating for bilateral hearing loss at any time during the period of the claim.

The Board has considered whether the claim should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected bilateral hearing loss are contemplated by the schedular criteria.  There is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


